[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]NOTIFICATION TO COUNSEL
The present situation in this case was created by a total lack of communication. When the undersigned issued the JDNO of October 30, 1997, he was under the impression that the case would be tried in November, 1997. Thus, the trial would occur before the court would or could decide the summary judgment motion.
The court was never informed by any counsel that the case was being marked over to succeeding calendars by Karazin, J. on the representation that there was a pending summary judgment motion. This court assumed the case had been tried in or about November, 1997.
When the case appeared before this court again in February, 1998, it was then on the March trial list. Again, having received no notification by counsel that the case continued to be marked over because of the pending motion, the court issued the February 23, 1998 JDNO.
The undersigned received, for the first time, information concerning the actual status of the case by way of defendant's counsel's motion for reconsideration dated March 3, 1998. Now, however, finally being made aware that the parties are in fact awaiting a memorandum of decision on the summary judgment motion, this court will address it. The court deems the 120 day period to have commenced on March 3, 1998, the day it received the defendant's motion for reconsideration.
D'ANDREA, J.